DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendment filed 10 February 2021.  In the amendment, claims 1 and 24 were amended, and claims 2-23 and 26 remain withdrawn.  All previous 112(b) rejections have been overcome and are withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection is in a new interpretation of Kurwa (US 6,592,541) as seen in the 35 U.S.C. § 103 rejection below.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 2 of claim 1 recites “having sharp distal edge”.  It is recommended to applicant to amend claim 1 to read “having a sharp distal edge”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 24, and 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 24 and 25 depend from claim 1 and therefore inherit the same deficiencies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurwa (US 6,592,541).
Regarding claim 1, Kurwa discloses in the embodiment of Fig. 1 a work tip (see Image A below) for a surgical hand piece (11) comprising: a solid knife (16) with a sharp distal end (16e) said solid knife having its proximal end connected to a source of ultrasonic energy in the hand piece (Col. 5, lines 34-37; connected to ultrasonic horn 11a); and a sleeve (14) having a generally uniform cylindrical shape (Fig. 2 shows cylindrical shape of sleeve 14a), said sleeve surrounding the distal end of the knife (14 surrounds distal end of device), and providing available separate irrigation (gap 15 provides irrigation channel surrounding knife) and aspiration fluid channels (passageway 12 provides aspiration channel) defined by opposite sides of the knife (aspiration channel 12 is on the inside of the knife; irrigation channel 15 is on the outside of the knife; therefore defined by opposite sides of the knife) that continuously provide irrigation and aspiration fluid during operation (Col. 5, lines 61-64, water is provided continuously supplied to device; Col. 5, lines 51-54; indicates aspiration is selectively turned on by surgeon; because it is selective, surgeon could leave aspiration on the entire time, therefore continuously available; aspiration and irrigation can be present at the same time, so capable of continuous and simultaneous availability).








    PNG
    media_image1.png
    302
    722
    media_image1.png
    Greyscale


	The embodiment of Fig. 1 of Kurwa discloses the invention essentially as claimed as discussed above.  However, the embodiment of Fig. 1 of Kurwa does not disclose a solid knife with a flat distal end having a sharp distal edge within a plane of the flat distal end.
	The embodiment of Fig. 4A of Kurwa, in the same field of endeavor, teaches a solid knife (25) with a flat distal end (end of knife 25 extends flat longitudinally) having a sharp distal edge within a plane of the flat distal end (Col. 7, lines 1-2, edge of knife is in same plane as flat distal end), extending from one side to the other side of the flat distal end (see Image B below) and being perpendicular to both sides of the flat distal end (see Image B below; Col. 7, lines 1-3) for providing the same function of cutting away tissue where Kurwa discloses the tip of Fig. 4A is substantially the same as the tip of Fig. 1 (Col. 6, lines 66-67).






    PNG
    media_image2.png
    435
    927
    media_image2.png
    Greyscale

	Because these two structures (the sharp distal end of Fig. 1 of Kurwa, and the sharp distal end of Fig. 4 of Kurwa) were art-recognized equivalents at the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute the solid knife of Fig. 1 of Kurwa for the solid knife of Fig. 4A of Kurwa.  The substitution of one known element for another would have been obvious since the substitution would have yielded predictable results, namely, the cutting of tissue.

Allowable Subject Matter
Claims 24 and 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M KEANE whose telephone number is (571)272-9683.  The examiner can normally be reached on Monday-Thursday and Alternating Fridays 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALYSSA M KEANE/Examiner, Art Unit 3771       

/KATHERINE M SHI/Primary Examiner, Art Unit 3771